 EVANS BROTHERS BARBER & BEAUTY SALONS121Evans Brothers Barber & Beauty Salons, Inc. andBarbers, Beauticians and Allied Industries In-ternational Association, AFL-CIO-CLC. Cases10-CA-14974 and 10-RC-11885May 22, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn July 31, 1980, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed cross-excep-tions and a brief in support thereof and in opposi-tion to the exceptions.'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.21. We agree with the Administrative LawJudge's conclusion that Respondent unlawfully cre-ated the impression of surveillance of its employ-ees' protected concerted activities when its presi-dent, Evans, told employee Mitchell that he knewI Respondent additionally filed a motion to strike the Union's excep-tions as untimely filed In this regard, Respondent contends that it did notreceive the Union's exceptions until August 27. 1980, 2 days after theywere due in Washington, D.C. Assuming that copies of the exceptionswere mailed by the Union at the same time as the exceptions themselves,Respondent argues that since its copy of the exceptions was postmarkedon August 25, 1980, in Indianapolis, Indiana, the Union could not haveharbored a reasonable expectation that its exceptions would arrive inWashington, D.C., by the August 25 filing date. Accordingly, Respond-ent contends that since the time of filing of the Union's exceptions ex-ceeded the time allotted for such filing in Sec 102.46 of the Board'sRules and Regulations, those exceptions should be struck as untimelyfiled.In reply to Respondent's motion, the Union's attorney asserts that hissecretary deposited the exceptions in the United States mail on Friday,August 22, 1980. An affidavit by the attorney's secretary to this effect isattached to the Union's reply. Additionally, the Union contends that re-ceipt by the Board of the exceptions on August 27 constitutes substantialcompliance with the required time limits. Finally, the Union argues thatRespondent has failed to show that it was prejudiced by the late deliveryof the exceptions.We are unable to resolve, on the record before us, the factual conflictas to the date that the Union's exceptions were actually placed in themail. Assuming, however, that Respondent's speculation is correct, weare mindful of the admonition in the Board Rules and Regulations, Sec.102.121, that the Rules and Regulations should be liberally construed inorder to effectuate the purposes and provisions of the Act In this regard,we note that Respondent had adequate time in which to answer theUnion's exceptions, and Respondent does not raise nor do we perceiveany prejudice suffered by it due to the late filing. Accordingly, in theparticular circumstances presented here and in the exercise of our discre-tion, we accept the Union's exceptions.2 Although in the section of his Decision entitled "The Remedy" theAdministrative Law Judge recommended that Respondent be ordered tocease and desist from in any like or related manner interfering with, re-straining, and coercing employees in the exercise of the rights guaranteedthem by Sec. 7 of the Act, he failed to include such a provision in hisrecommended Order. We shall modify the recommended Order accord-ingly.256 NLRB No. 23the employees had talked to the Union. We find,however, that the Administrative Law Judge erro-neously omitted discussion and disposition of an ad-ditional allegation that Respondent unlawfully cre-ated the impression of surveillance.In this regard, according to the uncontradictedtestimony of employee Brewer, about 2 weeksbefore the October 24 election, Shop ManagerBobby Green asked Brewer if he had attended theunion meeting that had taken place on the preced-ing night. Brewer then asked Green why hewanted to know. Green replied that he had seenBrewer at the meeting. As alleged by the GeneralCounsel and the Charging Party, we find thatGreen's statement creates the impression of surveil-lance of union activities, and is therefore violativeof Section 8(a)(l) of the Act.2. The Charging Party asserts that the Adminis-trative Law Judge should have recommended thatthe October 24 election be set aside and a secondelection directed. We agree.Many of the unfair labor practices found hereinoccurred prior to the critical period commencingon October 4, 1979, when the petition was filed. Assuch, they may not be considered as a basis for set-ting the election aside except as they lend meaningand dimension to postpetition conduct or assist inevaluating it.3Nevertheless, three of the unfairlabor practices were committed within the criticalperiod. Thus, Shop Manager Green's unlawfulthreat of more onerous working conditions,4Green's questioning of employee Brewer aboutBrewer's attendance at a union meeting, found un-lawful above, and Green's questioning of employeeNorton about a union meeting,5all occurred withinthe critical period. And, in light of related prepeti-tion conduct clearly indicating that these postpeti-I See, eg., Dresser Industries, Inc.. 231 NLRB 591, n. 1 (1977)' His statements in the section of his Decision entitled "Respondenl's8(a)(1) Conduct" to the contrary, the Administrative Lass Judge corrc,t-ly found in sec. Ill,C, of his Decision that this threat by Green occurredabout 2 eeks subsequent to the August 29 union meeting, well uithinthe critical period.Employee Norton's uncontradicted testimony was that 3 days to aweek after Norton's conversation wkith President Elans on August It.1979, Shop Manager Green asked Norton if he was going to a unionmeeting. A brief discussion ensued during hich Norton did not tellGreen whether or not he was going to the meeting. Norton did go to theunion meeting and the next morning when he arrived to ork Greensaid, inter alia, "Hey. I thought ou uere going to that meeting. I sasyou there .Yeah, e went by there and looked in and I sass all ofyou in there" As found by the Administrative Law Judge, these remarksby Green to Norton unlawfully gave the impression of urveillance ofunion activities by Respondent. Moreover, according to Norton's testi-mony, the earliest date on which the remarks by Green to Norton on themorning after the union meeting could have occurred was October 4, theday the petition was filed And, the Board has construed the criticalperiod to include events occurring on or afier the day of the filing of thepetition See, c g, Jerome n J aconez, d/'bia Red Novelt'y, Co. and R-;Nmiusement Corpration, 222 NRB 899 (197h), and en,eorth lruck ofPhiladelphia, Inc., 229 NL.RH 815, 822 (1977) Accordingl, this unfairlabor practice can be considered n setting the election aside 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion unfair labor practices were not isolated inci-dents, we conclude that the first election should beset aside and a second election directed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Evans Brothers Barber & Beauty Salons, Inc., FortMcClellan, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph l(f):"(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the National Labor Relations Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon October 24, 1979, in Case 10-RC-11885 be, andit hereby is, set aside and that a new election beconducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate em-ployees about their and/or other employees'union membership, activities, and desires.WE WILL NOT create the impression amongemployees that their concerted and/or unionactivities are under surveillance by Respond-ent, or that their efforts to organize and join aunion are futile.WE WILL NOT solicit employee grievanceswhile the employees are engaged in an orga-nizing campaign for the Union.WE WILL NOT solicit employees concerningsaid grievances for the purpose of causingthem to reject the Union as their collective-bargaining representatives.WE WILL NOT threaten employees withmore onerous working or personnel rules ifthey select the Union, or any other labor orga-nization, as their collective-bargaining repre-sentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise and enjoyment of rights guaran-teed them by Section 7 of the National LaborRelations Act, except to the extent that suchrights may be affected by such lawful agree-ment in accord with Section 8(a)(3) of the Act.The bargaining unit is:All haircutting employees, shoe shinepeople, manicurists, receptionist at its FortMcClellan, Alabama, facility, but excludingall office clerical employees, professionalemployees, guards, and supervisors as de-fined in the Act.EVANS BROTHERS BARBER & BEAUTYSALONS, INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon unfair labor practice charges filed on September 4,1979, by Barbers, Beauticians and Allied Industries Inter-national Association, AFL-CIO-CLC, herein called theUnion or Charging Party, against Evans Brothers, hereincalled Respondent, a complaint and an amended com-plaint were issued by the Regional Director for Region10, on behalf of the General Counsel on October 4, 1979,and November 30, 1979, respectively.In substance the amended complaint alleges that onAugust 31, 1979, Respondent interrogated its employeesconcerning their union membership, activities, and de-sires; that on September 3, 1979, Respondent threatenedits employees with more onerous working conditions ifthey selected the Union as their representative; that onAugust 31, 1979, Respondent, with knowledge of the em-ployees organizing campaign, solicited employees' griev-ances; and that all of said conduct by Respondent violat-ed Section 8(a)(1) of the National Labor Relations Act,as amended. On or about August 31, Respondent sus-pended an employee and thereafter, on September 13,1979, discharged said employee and failed and refused toreinstate him because of his activities on behalf of theUnion, in violation of Section 8(a)(3) of the Act.Respondent filed an answer and an amended answer ofDecember 4, 1979, and March 19, 1980, respectively,denying that it has engaged in any unfair labor practicesas alleged in the amended complaint.The hearing in the above matter was held before me inAnniston, Alabama, on April 9, 1980. Counsel for theGeneral Counsel elected to make a summary argumenton the record, in lieu of submitting a brief herein. A briefhas been received from counsel for Respondent, andboth counsel for the General Counsel's argument and EVANS BROTHERS BARBER & BEAUTY SALONS123Respondent's brief herein have been carefully consid-ered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, an Alabama corporation with an office and placeof business located at Fort McClellan, Alabama, where itis engaged in the barber business.In the course and conduct of its business operationsduring the past calendar year, which period is repre-sentative of all times material herein, Respondent derivedgross revenues in excess of $500,000 from its Fort Mc-Clellan, Alabama, operation, and during the same periodpurchased and received at its Fort McClellan, Alabama,facilities, goods valued in excess of $2,000 directly fromsuppliers located outside the State of Alabama.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThrough the undisputed testimony of Hiram Walker,International representative for Barbers, Beauticians andAllied Industries International Association, AFL-CIO-CLC (BBAIIA), the General Counsel established thatemployees become members and participants in BBAIIA,herein called the Union, as an organization. The BBAIIArepresents employees pursuant to negotiated contracts af-fecting hours, wages, and general working conditions ofemployees. It also exists for the purpose of dealing withemployers concerning grievances, labor disputes, wages,rates of pay, hours of work, and working conditions. Mr.Walker also testified that he has been involved in negoti-ating such contracts with various employers, some ofwhom he identified on the record.Based upon the foregoing uncontroverted evidence, Iconclude and find that Barbers, Beauticians and AlliedIndustries International Association, AFL-CIO-CLC(BBAIIA), herein called the Union, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.A. Background FactsRespondent, Evans Brothers, owns and operates ap-proximately 35 barbershops, including 5 such shops atFort McClellan, Alabama. It has standard Army and AirForce Exchange contracts with the United States Gov-ernment, which Respondent negotiates with the Armyand Air Force. Such contracts are awarded on a bidbasis. Respondent also has approximately 12 employeesin the 5 shops located at Fort McClellan.At all times material herein, the following named indi-viduals occupying the positions set opposite their respec-tive names, are, and have been at all times materialherein, agents of Respondent, acting on its behalf in andabout the vicinity of Fort McClellan Main Post Ex-change, and are supervisors within the meaning of Sec-tion 2(11) of the Act: Tom Evans-Owner; BobbyGreen-Shop Manager.Tom Evans is president of Respondent and he visitsthe Fort McClellan shops approximately three times ayear. Bobby Green is an assistant manager over the FortMcClellan shops.Objections to the election and challenged ballotsA petition for an election was filed in Case 10-RC-11885 on September 4, 1979. An election by secret ballotwas held on October 24, 1979, among the employees inthe stipulated appropriate unit. ' A tally of the ballotingrevealed that out of 12 eligible votes and 13 ballots cast,4 cast valid votes for and 5 cast valid votes against Peti-tioner Union, and there were no invalid ballots. Fourballots were challenged and that number was sufficientto affect the results of the election on November 1, 1979.On December 6, 1979, the Acting Regional Directorfor Region 10 issued and served on the parties his reporton the objections and challenged ballots, in which herecommended to the Board as follows:(I) That the challenges to 3 ballots be overruled;(2) That the ballots be opened and counted andthat the revised tally of ballots be issued; and that:If the revised tally of ballots shows that the unre-solved challenged ballot is no longer determinative ofthe results of the election and a majority of the ballotshas been cast for the Petitioner, he recommends that acertification be issued for Respondent. However, if theremaining unresolved challenged ballot remains determi-native, he recommends that the Board direct a hearing toresolve the issues raised by the challenged ballot and thePetitioner's objections, and that the case be consolidatedwith Case 10-CA-14974 for a hearing before an adminis-trative law judge.The Board issued its Order on January 22, 1980, di-recting the Acting Regional Director for Region 10 toopen and count the challenged ballots, and to take cer-tain action consistent with such Order. It adopted theActing Regional Director's recommendation and, ac-cordingly, ruled that the challenged ballots of SaraGreen, Dwight Hulsey, and Phillip Principato are over-ruled, and directed the Acting Regional Director to openand count said ballots and to issue and serve on the par-ties a revised tally of the ballots.If the revised tally of ballots shows that the Petitionerhas received a majority of the valid ballots cast, the Peti-tioner's objections will be moot and an appropriate certi-fication for representation shall issue. However, if the re-vised tally of ballots shows that the remaining unre-solved challenged ballot of Jimmy Dabbs is determinativeof the results of the election, a hearing before an admin-istrative law judge shall be held as recommended to re-The stipulated appropriate unit constitutedAll haircutting employees, shoe shine people. manicurists, reception-ist at its Fort McClellan, Alabama, facility but excluding all officeclerical employees, professional emplosees, guards, and supervisorsas defined in the Act 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolve the issue concerning the employment status ofJimmy Dabbs.On January 31, 1980, the Region, in making an effortto comply with the Board's Order, inadvertently openedand counted the ballots of four voters who had cast chal-lenged ballots. In doing so, contrary to the Board'sOrder, it opened and counted the ballot of employeeJimmy Dabbs. However, since Dabbs' ballot was not de-terminative of the results of the election, no prejudice re-sulted to any party.2The revised tally of ballots revealed that of approxi-mately 12 eligible voters, 6 cast votes for, and 7 castvotes against the Petitioner. No objections to the revisedtally were filed and on February 12, 1980, the Region in-advertently certified the results of the election. OnMarch 4, 1980, pursuant to Section 102.69(b) of theBoards Rules and Regulations, Series 8, as amended, theRegional Director for Region 10 issued Orders reversingthe certification of the results of the election issued onFebruary 12, 1980, and consolidating Case 10-RC-11885with Case 10-CA-14974 for a hearing before an adminis-trative law judge.B. Employees Use of Alcoholic BeverageAccording to the undisputed testimony of barber-em-ployees Dwight Hulsey, Luther Brewer, and LindaMitchell, barbers in the respective barbershops at FortMcClellan drank beer in the shops almost daily afterworking hours; and at one time, some barbers used todrink beer during working hours, but Manager Greenstopped that practice in June. Since then, just about allbarbers, including Jimmy Dabbs and Manager BobbyGreen, participated only in social drinking of beer in theshops after work. Barbers Hulsey and Mitchell testifiedthat they last saw Manager Bobby Green drinking beerafter work in the shop around August 21, 1979.3Barber Ralph Caver testified that in May 1979, whileworking in the same shop with barber Jimmy Dabbs, heobserved Dabbs drinking in the shop during workinghours. He called the office of Manager Green and re-ported the incident to him. In this regard, ManagerBobby Green testified that on or about April 1979 he re-ceived a telephone call from barbers George Teague andRalph Caver, informing him that Jimmy Dabbs was inthe shop drunk and requesting his removal from theshop. Manager Green further testified that he bodily re-moved Dabbs from the shop and reported the incident toPresident Tom Evans. Mr. Evans told him to counselwith Dabbs and let Dabbs know that he (Green) was notgoing to tolerate drinking or drunkenness in the barber-shop, and that he would have to let him (Dabbs) go ifthe problem continued. Green said he warned Dabbspursuant Evans' instructions. President Evans supportsGreen's testimony in this regard, except he stated the in-cident occurred in June.42 The facts set forth above are undisputed and are not in conflict in therecord.3 The above testimony being consistent amongst the three witnesses, itis undisputed, not in conflict, and is therefore credited.4 Although barber Caver said he telephoned Manager Green in May1979, Manager Green testified that he received Caver's call in April 1979and President Evans testified to this as a single incident having occurredEmployee Linda Mitchell further testified that she hadnever seen Jimmy Dabbs drinking in the shop duringworking hours, that she saw him drunk on only one oc-casion and that was at a social function at the home ofManager Bobby Green. However, just about all of thebarber witnesses testified that barbers in general did notdrink during working hours.C. The Organizing Activities of Respondents' BarberEmployees and Respondent's Knowledge ThereofBarber Linda Mitchell testified that she worked for Re-spondent in the Main Exchange Barbershop at Fort Mc-Clellan under the supervision of Manager Bobby Greenfor 2-1/2 years. In late August 1979, Hiram Walker, arepresentative of the Union (BBAIIA), came to the MainExchange Barbershop and asked Mitchell, Hulsey, Mr.Brewer, and Andy Burns if they would be interested in aUnion. They said yes, and they decided to meet atDabbs' shop on August 29, 1979, since that shop re-mained open later (7 p.m.) than the other shops. She ar-rived at Dabbs' shop, Shop 1891, at 7 p.m. Present wereUnion Representative Hiram Walker and other barbers.Mitchell's testimony is corroborated in this regard byfellow-employee Dwight Hulsey, who testified that themeeting on August 29 informally started at the PX, thenmoved to the Pizza Bar across the street in front of Shop1891, thereafter to the outside of Shop 1891, and finallythey went inside Shop 1891 at approximately 7:30 p.m.The duration of the meeting in the shop lasted for 45minutes and all of the barbers, except Walker, had re-freshments including cold beer. Continuing to testify,Linda Mitchell said after she arrived at Shop 1891 at 7p.m., she decided to go over to the Pizza Bar where shepurchased a beer and returned with the beer to 1891about 7:30 p.m. There were no customers in the shop atthe time she arrived and when she returned to the shopat 7:30 p.m., no one was drinking beer except her. How-ever, before the meeting adjourned everybody, exceptWalker and the people in the Pizza Bar across the street,had a beer. During the meeting Mitchell said they dis-cussed the Union and signed union cards.Respondent President Tom Evans acknowledged, onexamination by counsel for the General Counsel, thatduring the months before the election he had heard thatemployees were discussing whether or not to unionize. Healso acknowledged that he knew that the employees had aunion meeting on August 29, 1979, in Shop 1891 whereDabbs worked. He said Manager Green told him aboutthe meeting that night but he did not tell him it was aunion meeting until the next morning. He said Greenalso told him that Dabbs was drinking beer. PresidentEvans further acknowledged that he was concernedabout the employees meeting in the shop on the night ofAugust 29; that he was concerned about what problemsin June, I do not find this discrepancy significant in determining thecredibility of the three witnesses. Since all three witnesses (Caver, Green.and Evans) were testifying from memory and estimating the period oftime to which they had reference, it is reasonable and probable that theirtime frames overlapped by several weeks, which could very well accountfor the month difference of April, May, and June. Since their testimonyin all other respects is mutually corroborative and undisputed in therecord, it is hereby credited without reservations. EVANS BROTHERS BARBER & BEAUTY SALONS125they had; and that Manager Green told him the employ-ee meeting was about unionization. Consequently, Evanssaid he wanted to talk to the employees about theirgrievances, and he decided and did in fact talk withthem on Friday, August 31, 1979.On August 31, 1979, President Evans met with eachemployee individually in the Post PX. Present with himat the time of the individual meetings was Mona Gatch,Services Vending Supervisor, who took notes during themeetings. In this regard barber Linda Mitchell testifiedthat her conversation with Mr. Evans was as follows:Q. All right. What do you recall being said?A. Mr. Evans asked me if I was dissatisfied withthe manager, or if I was dissatisfied with my work,or working conditions; and I told him no. He askedme what the problems were; why was I unhappy.And I told him it was because of the tip credit. Andhe told me that the tip credit was his benefit; thathe had bid it in the contract, and he had to have it.He asked me if I had attended a meeting over at thebarbershop on the 29th, and I told him yes. He askedme who invited me, and I told him, "No one. We gottogether and went on our own." He asked me ifthere was drinking there, and I told him, yes, therewas drinking, but it was outside the shop.Mr. Evans told me he knew that we had talked tothe union, and that he didn't object to us having aunion, but that a union couldn't help us, that itcouldn't increase my percentage or get the tip credit re-moved.Q. All right. Is there anything else you recallfrom that conversation.A. He also said that he would accept my resignationif I was not content with the percentage I was getting,that he had six men standing by to go to work.Mitchell further testified that this was the first timeEvans had asked her whether she had any complaintsabout management. During the meeting she told Evansshe had some problem with the percentage out of eachbarber's tips, out of their gross pay. President Evans ad-mitted that he had asked all employees if they had at-tended the union meeting on August 29, and whetherthey had any complaints against management.Barber Luther Brewer testified that his conversationwith Evans on August 31 was as follows:A. Conversation started with Evans asking me if Iwanted to continue on working. I asked him what hemeant; and then the conversation continued on bytelling me that he didn't think the union could do usany good at that time, because he couldn't afford araise at that time.Brewer said Evans also asked him had he seen anydrinking going on in the shop and he said not duringworking hours. Brewer said their conversation continuedas follows:A.... He said that he didn't oppose us joiningthe union; we could join the union if we wanted to;but if we didn't want to work, that he had six otherbarbers that he could replace us with.Barber Curtis Norton testified that President Evansasked him did he have any gripes about management andhe told him he did not like the percentage rate takenfrom the barber's tips and the fact that they had to cleanthe shop after working hours on their own time. He ad-mitted that President Evans told him he did not care ifhe (Norton) joined the Union.President Evans testified that he asked most of the em-ployees had they ever seen drinking during workinghours and just about all of the barbers said they did not.Evans said he asked Jimmy Dabbs if he authorized theunion meeting on August 29 'and what was discussed there.After the meeting, Evans said while talking with Dabbshe suspended him (August 31, 1979). He admitted he hadnever disciplined Dabbs or any other employee fordrinking on the job; and that this was the first time hehad ever disciplined (fined or suspended) any employeeat Fort McClellan. President Evans' testimony with re-spect to his meeting with the employees individually wasessentially corroborated by Vending Service SupervisorMona Gatch.Manager Bobby Green testified that he received a callat home around 9 p.m. on August 29, advising that thebarbers were in the shop having a meeting and drinking.He called the shop and asked Dabbs why was the shopopen that late since it normally closed at 7 p.m. Greensaid he also asked who was present and Dabbs said hewas alone, but he could hear talking in the background.He told Dabbs he could hear others talking and he askedwho was there. Dabbs then named the barbers who werepresent. He ordered Dabbs to get everybody out of theshop, to lock the shop and go home.On the next day, August 30, 1979, Manager Green saidhe stopped at Dabbs' Shop 1891 around 12:10 p.m. Sev-eral barbers were there who should have been at othershops. As he entered the shop, Dabbs was sitting in hischair with a beer can in his hand. Customers were in theshop since it was opened for business. Green said heasked Dabbs, Brewer, Brooks, and another person whowas there, was that their beer. All of them said no andthe unidentified person did not answer. When Dabbstried to hide the beer can behind his chair, he (Green)picked it up. Thereupon, Green said he told Dabbs hecould not work with beer in the shop and told him totake the day off. He immediately reported the incident toPresident Evans and advised him that he was still havingproblems with Dabbs, that Dabbs was still drinking, andthat he needed assistance to remedy the problem.President Evans testified that on August 31 he went toShop 1891 and talked to Dabbs. At that time Dabbs toldhim he saw nothing wrong with customers drinking inthe shop or himself having a beer after working hours.He informed Dabbs he was suspended for 2 weeks pend-ing investigation of the problem. During his investigationVending Service Supervisor Mona Gatch informed himthat she had seen Dabbs on at least two occasions whenhe appeared to have been under the influence, and Gatchso testified in this proceeding. She further testified thatshe also informed Evans of complaints from customers 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout Dabbs' drinking which written complaints werenot substantiated or admitted into evidence. Subsequentto the investigation, President Evans testified that he in-formed Dabbs he could no longer use him because hehad a drinking problem; and that he was sorry andwished that he would get some help. During the ex-tended conversation that he had had with Mr. and Mrs.Dabbs, President Evans said Mrs. Dabbs told him thatDabbs had a drinking problem. President Evans said hedischarged Dabbs because he learned Dabbs had a drink-ing problem in May or June when he was escorted fromthe shop staggering as a result of intoxication.Barber Jimmy Dabbs did not testify in this proceeding.1. Other interrogation by RespondentLinda Mitchell testified that about 2 weeks subsequentto the August 29 meeting, Manager Green told her if theemployees got a union they would have to go by unionrules; that they would have to stay in the shop; and thatthey would have to sign in and sign out to leave.Curtis Norton testified that 3 days to a week subse-quent to his conversation with President Evans onAugust 31, Manager Bobby Green asked him was hegoing to that meeting up on the hill, and he asked,"What meeting?" Green said, "That man's here," and heasked again, "Are you going up there" and Norton said,"Bobby, I'm not interested." Green then said, "Well youbetter go on up there.... Everybody else is going." Al-though he did not tell Green whether or not he wasgoing, Norton said he nevertheless went to the meetingthat night. The next morning when he reported forwork, Norton said Manager Green said, "Hey, I thoughtyou weren't going to that meeting, I saw you there ...you were there." He (Norton) said sure enough, andGreen said, "Yeah, we went by there and looked in, andI saw all of you in there." Norton said he asked Greenwhy didn't he come in and make himself known anddrink a cup of coffee or something. Green said, "Oh, Idon't want to see you fellows." Shortly thereafter Greenasked him, "Why did you go up there", and Norton saidhe went up there to get his money.Barber Dwight Hulsey testified that during his individu-al meeting with President Evans the latter asked him ifhe (Hulsey) had authorized the union meeting in Build-ing 1891, and he replied, "No." Evans also asked him ifhe had any complaints about Manager Bobby Green.Hulsey said he replaced Jimmy Dabbs after the latterwas discharged and he stated he had never observedDabbs drinking during working hours.2. Analysis and conclusionsThe issues raised by the evidence and presented fordetermination herein are as follows:1. Did Respondent have knowledge of the concertedand/or union activities of its employees (includingJimmy Dabbs) before it laid off Dabbs on August 31,1979, and discharged him on September 13, 1979?2. Was Respondent's discharge of Dabbs discriminator-ily motivated by Dabbs' concerted and/or union activi-ties, or did Respondent discharge Dabbs for cause,namely, drinking an alcoholic beverage (beer) while onduty?3. Did Respondent on or about August 31, 1977, coer-cively interrogate its employees concerning their con-certed or union activities and desires?4. Did Respondent on or about August 31, 1979, orthereafter, give its employees the impression their con-certed and/or union activities were under surveillance?5. Did Respondent on or about August 31, or thereaf-ter, solicit its employees concerning grievances they hadwith Respondent?6. Did Respondent on or about August 31, or thereaf-ter, solicit its employees concerning said grievances forthe purpose of causing its employees to reject the Unionas their collective-bargaining representative?3. Concerted or union activitiesThe credited evidence of record is unequivocally clearthat Respondent by its own acknowledgment had heardabout the employee's plan to organize the Union prior toAugust 29, 1979; and also, that the employees held an or-ganizing meeting in Barbershop 1891 on August 29, 1979.More precisely, President Evans had learned that therewas an employees' meeting in the shop on the evening ofAugust 29, and on the morning of August 30, he said helearned from his manager, Bobby Green, that the meet-ing was an effort to organize a union.I therefore conclude and find upon the foregoing evi-dence that Respondent (President Evans) had knowledgeof its employees' concerted and/or union activities onand before August 29, 1979.4. Barber employees beer drinking past timeEqually well established by the credited evidence ofrecord is the fact that nearly all of Respondent's barber-employees had a practice of drinking beer in their re-spective barbershops after the close of business. Therecord further shows that a few barber-employees (in-cluding Jimmy Dabbs) drank beer during working hoursuntil approximately June 1979, when Manager BobbyGreen terminated the practice. Upon reports fromfellow-barber employees between the last week in Apriland the first week in June 1979, Manager Bobby Greenwent to the shop of dischargee Jimmy Dabbs and foundhim in an intoxicated state. Manager Green escortedDabbs out of the shop, directed him to take the remain-der of the day off, and warned him that Respondent wasnot going to tolerate such drinking, and that if he contin-ued to do so Respondent would terminate his employ-ment.During the barber's organizing meeting at Shop 1891on August 29, Respondent (Manager Green and Presi-dent Evans) learned that employees including barberJimmy Dabbs were drinking beer in the shop during andafter their meeting held between 7:30 and 9 p.m. Man-ager Green called the shop and ordered Dabbs to get ev-erybody out, lock the shop, and go home. On the nextday, August 30 (about 12:10 p.m.), Manager Greenstopped by Shop 1891 and found barber Jimmy Dabbssitting in his chair with a beer can in his hand while cus-tomers were in the shop. Dabbs tried to hide the beer EVANS BROTHERS BARBER & BEAUTY SALONS127can behind his chair and when Manager Green askedwhose beer was it, Dabbs and other barbers denied itwas theirs. Green then picked up the can and told Dabbshe could not work with beer in the shop and orderedhim to take the day off.On the next day, August 31, President Evans went toShop 1891 and asked Dabbs did he authorize the unionmeeting on August 29. He thereupon discussed the beerdrinking incident with Dabbs. When Dabbs replied thathe did not see anything wrong with himself or the customersdrinking a little beer in the shop, President Evans decidedupon that response to suspend Dabbs pending further in-vestigation of his beer drinking habit. Having receivedreports from Post Services Vending Supervisor MonaGatch that she had seen Dabbs under the influence of al-cohol during working hours on two occasions, PresidentEvans concluded that Dabbs had a drinking problem andterminated his employment on September 13, 1979.As to whether Respondent suspended Dabbs onAugust 30 and finally discharged him on September 13,for drinking beer on duty and because it believed he hada drinking problem, it is first observed that the August13 beer-drinking episode was the second occasion onwhich Respondent had evidence that Dabbs had beenconsuming alcohol while on duty. On the first occasionin or about May 1979, Dabbs was escorted from the bar-bershop in an intoxicated condition. He was sent homefor the day and clearly warned that, if he continued toconsume alcohol in the shop during business hours, Re-spondent would discharge him.Although Dabbs permitted himself and fellow workersto hold a meeting with a union representative in his shopat the close of business on the evening of August 29, henevertheless took a chance of having a beer can in hishand (presumably drinking from it in the presence ofcustomers) during business hours on the next day,August 30. Since Dabbs had the beer can in his hand, itmay be reasonably inferred that he was drinking from it,even though Dabbs denied that it was his beer. This in-ference is especially reasonable, when it is particularlynoted that Dabbs, to my knowledge, did not appear, andas the record shows, did not testify in this proceeding.Moreover no explanation was offered by counsel for theGeneral Counsel or by the Charging Party for Dabbs'nonappearance.The record does not show that Dabbs assumed anymore of an active role in the employees' organizingeffort than any other barber-employee, except that hepermitted the employee meeting to be held in the shop ofwhich he was in charge, because Shop 1891 had thelatest closing hour. Since Dabbs was present and permit-ted the employee meeting to be held in Shop 1891, it isunderstandable speculation by the Charging Party thatRespondent might have suspended, and thereafter termi-nated Dabbs because of the employee meeting held atthe shop on the previous night. However, such specula-tion is immediately obliterated when the evidence of theconduct of Dabbs and other barber-employees prior tothe August 29 meeting is viewed with the evidence ofhis conduct on August 30. No other barber-employeewas caught with evidence of alcoholic consumptionwhile on duty on a prior occasion, or on the day subse-quent to the August 29 meeting. The record is barren ofany evidence of union animus by Respondent prior to itssuspension of Dabbs on August 30, pending further in-vestigation of his conduct on duty.Respondent's investigation of Dabbs' drinking habit re-vealed undisputed and credited testimony that Dabbs hadbeen seen under the influence of alcohol on two occa-sions while on duty. Moreover, Respondent (PresidentEvans) said, in evaluating Dabbs' record in terms of evi-dence of his drinking, that it had considered the foresee-able legal liability for which Respondent could be heldaccountable, for entrusting barber duties (including theuse of razors) to a barber-employee known to drink alco-holic beverages while on duty. This is so even thoughDabbs drank beer on duty in violation of companypolicy, and in derogation of an ultimate warning issuedto him personally by Respondent not to do so. To findthat Respondent discharged Dabbs for engaging in con-certed and/or union activities under the above circum-stances would be tantamount to a finding that an em-ployee engaged in such activities could violate significantemployee rules and be immune from disciplinary actionby the employer pursuant to Section 7 of the Act. Cer-tainly the Congress intended no such result and neitherhas the Board so held.Consequently, I conclude and find upon the foregoinguncontroverted evidence that after the termination of apractice of drinking beer in the shops during businesshours, and after having been personally warned to re-frain from drinking while on duty by Respondent, JimmyDabbs nevertheless continued to do so on August 30;that Dabbs was suspended by Respondent on the sameday (August 30) and finally terminated on September 13,after it was established that he had also been under theinfluence of alcohol on duty on two prior occasions; thatRespondent thereupon concluded upon Dabbs' recordand the latter evidence that he had a problem with alco-hol, and terminated his employment for cause on Septem-ber 13, 1979. Therefore, neither Respondent's suspensionnor its discharge of Dabbs was motivated by Dabbs' con-certed and/or union activity.5. Respondent's 8(a)(l) conductBased upon the foregoing undisputed and credited evi-dence, I conclude and find that on August 31, 1979, Re-spondent engaged in the following conduct:I. Interrogated barber-employee Linda Mitchell byasking her did she attend, and who invited her to attendthe meeting of employees two nights prior thereto to dis-cuss unionization of Respondent, and by asking barberCurtis Norton was he going to the meeting (referring toemployees meeting with the union representative). Suchinterrogation of Mitchell and Norton by Respondent hadan inherently coercive effect upon their organizing rightsprotected by Section 7 of the Act, because it was con-ducted by a high-ranking official of Respondent, withoutany assurances that they would not be subjected to actsof reprisal by Respondent. Although President Evanstold Mitchell he did not object to the employees organiz-ing a Union, such expression was not the explicit kind of 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDassurance required by Respondent to strip his interroga-tion of its restraining and coercive character.2. President Evans gave Linda Mitchell the impressionthat the employees' concerted and/or union activities (at-tending the employer's meeting on August 29) wereunder surveillance by Respondent by telling her he knewthe employees had talked to the Union. President Evansalso told Mitchell the Union could not help the employ-ees to improve their economic interest, thus conveyingthe impression that the employees' unionization of Re-spondent would be futile. By creating or trying to createthe impression of such surveillance and hopelessness ofemployees, by such a high ranking official of the Em-ployer, as the president, can and did have a restrainingand coercive effect upon the exercise of employees' Sec-tion 7 rights, and resulted in violation of Section 8(a)(l)of the Act.3. After asking barber Luther Brewer did he want toremain in Respondent's employ, President Evans immedi-ately told Brewer a Union could not do the employeesany good because he (Respondent) could not afford it,without furnishing Brewer any financial data to supportsuch a gloomy economic forecast of Respondent. Suchstatements by Respondent therefore had the tendency tolead employees to believe organizing a union was futile.As such, it had a restraining and coercive effect upontheir rights in violation of Section 8(a)(1) of the Act.4. President Evans solicited employee grievancesduring the employees organizing campaign by askingbarbers Curtis Norton and Dwight Hulsey if they hadany gripes about management. In doing this, Respondentrestrained and coerced its employees in the exercise oftheir Section 7 rights in violation of Section 8(a)(1) ofthe Act.5. On or about September 3, Manager Bobby Greenthreatened employees with more onerous working condi-tions by telling them if they selected the Union as theircollective-bargaining representative, they would have towork by union rules, that is, stay in the shop, and sign inand out when leaving.All of the above outlined restraining and coercive con-duct by Respondent was carried out by Respondent inan effort to get the employees to reject the Union astheir collective-bargaining representative. Although Re-spondent told the above-named employees he did notcare about or object to them organizing a union, suchstatements did not constitute a satisfactory assuranceagainst employer reprisal against the employees for en-gaging in concerted and/or union activities. In otherwords, Respondent's statements did not clearly promisethe employees that no adverse actions would be takenagainst them by Respondent for their efforts to organizethe Union.6. The question of a bargaining orderSince Respondent did not discriminatorily dischargeJimmy Dabbs in violation of Section 8(a)(3) of the Act,the unfair labor practices committed by Respondentprior to the union election were the 8(a)(1) violationshereinbefore discussed. However, considering the above-described 8(a)(1) violations, it is noted that there is anabsence of any evidence that Respondent threatened itsemployees with shutdown of its business operations, dis-charged any of its employees, or threatened to dischargethem. The record does not show that Respondent prom-ised or offered any employees benefits or awards for re-fusing to engage in or support activities on behalf of theUnion. Instead, the evidence established that Respondentcommitted several incidents of coercion in the form ofinterrogation, efforts to create the impression of surveil-lance of employee organizing activities, and solicitationof employee grievances while the employees were in theprocess of organizing.While I find under the aforedescribed circumstancesthat Respondent committed some 8(a)(1) violations, I donot find that such unlawful conduct constituted inde-pendent, substantial, and pervasive unfair labor practicesdisruptive of election processes, preventing the holdingof a free election and dissipating the Union's majority,thereby warranting the issuance of a collective-bargain-ing order.Therefore, paragraphs 12 and 13 of the complaint, al-leging that Respondent discriminatorily suspended anddischarged employee Jimmy Dabbs in violation of Sec-tion 8(a)(3) of the Act, should be, and hereby are, dis-missed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 1II,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce. They are unfair labor practiceswithin the meaning of Sections 8(a)(l) and 2(6) and (7) ofthe Act.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 protected rights, in violation of Section8(a)(1) of the Act by coercive interrogation of its em-ployees about their union interest and activities, creatingthe impression that the organizing activities of its em-ployees were under surveillance by Respondent, givingemployees the impression that efforts to organize theUnion would be futile, and soliciting employee griev-ances for the purpose of causing them to reject theUnion as their collective-bargaining representative, therecommended Order will provide that Respondent ceaseand desist from engaging in such unlawful conduct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any like or relatedmanner interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them by EVANS BROTHERS BARBER & BEAUTY SALONS129Section 7 of the Act. N.L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).CONCLUSIONS OF LAW1. Evans Brothers, the Respondent, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Barbers, Beauticians and Allied Industries Interna-tional Association, AFL-CIO-CLC, is and has been atall times material herein, a labor organization within themeaning of the Act.3. By coercively interrogating its employees onAugust 31, 1979, about their and other employees unioninterest or activities on behalf of the Union, Respondentviolated Section 8(a)( 1) of the Act.4. By giving the employees the impression that theiractivities for or on behalf of the Union was under sur-veillance by Respondent and was futile, Respondent vio-lated Section 8(a)(l) of the Act.5. By soliciting employees grievances concerning theirunion interest and/or activities on behalf of the Union,Respondent violated Section 8(a)(l) of the Act.6. By soliciting employees concerning their grievancesfor the purpose of causing them to reject the Union astheir collective-bargaining representative, Respondentviolated Section 8(a)(l) of the Act.7. By threatening employees with more onerous workrules if they select the Union as their collective-bargain-ing representative, Respondent violated Section 8(a)(1) ofthe Act.8. The above unfair labor practices were not so inde-pendent, substantial, and pervasive that they were disrup-tive of the election process, thereby precluding a fairelection and warranting an Order to bargain.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5The Respondent, Evans Brothers Barber & BeautySalons, Inc., Fort McClellan, Alabama, its officers,agents, successors, and assigns, shall:" In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-1. Cease and desist from:(a) Interrogating its employees about or concerningtheir union activities or desires.(b) Creating the impression among employees that Re-spondent has their concerted or union activities undersurveillance and that it would be futile for them to jointhe Union.(c) Soliciting employee grievances about managementduring the employees' organizing activities.(d) Soliciting employee grievances against manage-ment for the purpose of causing employees to reject theUnion as their collective-bargaining representative.(e) Threatening employees with more onerous workrules if they select the Union as their collective-bargain-ing representative.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at Respondent's place of business, in Fort Mc-Clellan, Alabama, copies of the attached notice marked"Appendix."6Copies of said notice on forms providedby the Regional Director for Region 10, after being dulysigned by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I-r IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.ings, conclusions. and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall he deemed waived for all purposes.6 In the event that this Order if enforced by a Judgment of the UnitedStated Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."